Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
June 25, 2013.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-13-00504-CR
                               NO. 14-13-00505-CR
                               NO. 14-13-00506-CR



                  IN RE GUADALUPE MENDOZA, Relator


                         ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                            263rd District Court
                            Harris County, Texas
             Trial Court Cause Nos. 1025189, 1025190, & 1025191

                        MEMORANDUM OPINION

      On June 10, 2013, relator Guadalupe Mendoza filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. §22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel Chris Daniel, the Harris
County District Clerk, to supplement the clerk’s record in relator’s pending
appeals.
      This court’s mandamus jurisdiction is governed by section 22.221 of the
Texas Government Code.         Section 22.221 expressly limits the mandamus
jurisdiction of the courts of appeals to: (1) writs against a district court judge or
county court judge in the court of appeals’ district, and (2) all writs necessary to
enforce the court of appeals’ jurisdiction. Tex. Gov’t Code Ann. § 22.221. The
Harris County District Clerk is not a party against whom we may issue a writ of
mandamus. Nor has relator demonstrated that the exercise of our writ power is
necessary to enforce our jurisdiction. Thus, we have no jurisdiction to grant relator
the relief he seeks. See Tex. Gov’t Code Ann. § 22.221(b)(1).

      Accordingly, the petition for writ of mandamus is ordered dismissed.

                                              PER CURIAM



Panel consists of Justices Brown, Christopher, and McCally.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                          2